Citation Nr: 1737819	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.	Entitlement to an increased rating for service-connected right flat foot with hallux valgus, and moderate degenerative changes of the first metatarsal phalangeal joint (claimed as right foot), currently evaluated as 20 percent disabling.

2.	Entitlement to an increased rating for left knee strain currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The July 2013 rating decision, granted the Veteran service connection for a left knee strain, as secondary to the service-connected right foot disability, with an evaluation of 10 percent, effective May 28, 2013.  The August 2011 rating decision granted the Veteran service connection for a right foot disability, with an evaluation of 10 percent, effective January 31, 2011.  In an April 2012 rating decision, the Veteran was assigned a 20 percent evaluation for his right foot disability.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At that hearing the Veteran indicated that his service-connected right foot disability and left knee strain, have increased in severity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered for the issues on appeal. 

The Veteran contends that his service-connected right foot disability and left knee strain, have increased in severity since his last VA examinations.  The record indicates that the Veteran's most recent examinations occurred in June 2013, for the left knee disability and April 2012, for the right foot disability.  Accordingly, new examinations are necessary to assess the current level of impairment for his service-connected right foot disability and for his service-connected left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the Veteran, obtain and associate with the claims file, any outstanding treatment records for the right foot disability and left knee strain, as secondary to the service-connected right foot disability.

2.	Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current level of severity of the Veteran's service-connected right foot disability.  The examination should not take place until step 1, has been completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right foot disability.  In particular, the examiner should indicate whether the Veteran's right foot disability symptoms are mild (relieved by built-up shoe or arch support), moderate (to include weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilaterally or unilaterally), severe (to include objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities) or pronounced (to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.	Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current level of severity of the Veteran's service-connected left knee strain.  The examination should not take place until step 1, has been completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected left knee disability.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  The examiner should also state whether there is any instability, a cartilage disorder, or tibia and fibula impairment.  The examiner should also indicate whether the Veteran has had any related surgeries and/or scars.

The examiner should note evidence of pain, excess fatigability, incoordination, and weakness, along with any additional disability, including any additional loss of motion, due to those factors.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)). If the examiner is unable to conduct the required testing  or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
         
4.	After completing the above action, and any other development deemed necessary as a consequence of the actions taken in the paragraphs above, the claims of entitlement to an increased rating for service-connected right foot, and entitlement to an increased rating for left knee strain, as secondary to the service-connected right foot disability, should be readjudicated.  If the Veteran's claims remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford him an opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




